                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

JARRELL D. CURNE,                                )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )          No. 4:21-cv-00270-DGK
                                                 )
LIBERTY MUTUAL INSURANCE                         )
COMPANY & OSCAR P. ESPINOZA,                     )
                                                 )
       Defendants.                               )

     ORDER GRANTING STAY AND EXTENDING TIME FOR DEFENDANT TO
                  RESPOND TO MOTION TO DISMISS

       This lawsuit concerns pro se Plaintiff Jarrell D. Curne allegations that Defendants Liberty

Mutual Insurance Company and Oscar P. Espinoza harassed and intentional inflicted emotional

distress on him by mailing notices to his mother’s address instead of his address.

       Now before the Court are Defendants’ motion for a stay, ECF No. 11, Plaintiff’s multiple

motions for default and default judgment, ECF Nos. 5–6 & 19, and what the Court construes as

motions to update his address, ECF Nos. 17–18. The motion for a stay is GRANTED. Plaintiff’s

various motions are all DENIED, for the reasons stated below.

                                          Background

       Plaintiff originally filed suit in the Circuit Court of Jackson County, Missouri, seeking an

emergency order preventing Defendants from continuing to mail paperwork to his mother’s house.

(Apparently, the paperwork is related to an automobile accident that occurred in July 2020.)

Plaintiff alleges Defendants sending the mail to his mother’s house is intentional harassment and

causes him emotional distress. Plaintiff contends that despite contacting Defendants to update his

address to his current residence, Defendants continue to send mail to his mother’s house.




            Case 4:21-cv-00270-DGK Document 27 Filed 05/21/21 Page 1 of 5
       Defendants’ timely removed to this Court under its diversity jurisdiction on April 26, 2021.

Two days later, Plaintiff filed a motion for an entry of default and a motion for default judgment

against Defendants. ECF Nos. 5–6.

       Defendants filed motions to dismiss, ECF No. 8, and to stay the case pending that motion’s

resolution, ECF No. 11. Plaintiff opposes both motions on the grounds Defendants mailed him

copies of the motions to him at the wrong address. ECF Nos. 15–16. Plaintiff also submitted a

second motion for default judgment, ECF No. 19, two motions to update his address, ECF Nos.

17–18, and six notices of filing alleging racism, prejudice, and false imprisonment against

Defendants, Defendants’ counsel, and officers of the Court, ECF Nos. 20–25. Defendants have

now notified the Court that it resent various filings to the address identified in Plaintiff’s motions.

Notice of Service, ECF No. 26.

       I.       Defendants’ motion to stay is GRANTED.

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); Contracting Nw., Inc.

v. City of Fredericksburg, 713 F.2d 382, 387 (8th Cir. 1983) (holding a district court has the

“inherent power” to stay litigation “to control its docket, conserve judicial resources, and provide

for a just determination of the cases pending before it”). A stay should be entered only where it is

a proper exercise of the court’s discretion, Rhines v. Weber, 544 U.S. 269, 276 (2005), and the

proponent of the stay bears the burden of establishing the need for a stay. Nken v. Holder, 556

U.S. 418, 433–34 (2009).




                                                  2

            Case 4:21-cv-00270-DGK Document 27 Filed 05/21/21 Page 2 of 5
       Defendants argue a stay is warranted because their pending motion to dismiss will dispose

of this case, and continuing litigation while the motion is pending will waste scarce judicial

resources.

       The Court has reviewed Defendants’ motion to dismiss and agrees it is potentially

dispositive. Moreover, the sheer volume of filings made by Plaintiff in the three weeks this case

has been pending demonstrates the need for a stay as a way to stem the overwhelming flow of

incoming motions and notices. Thus, this case is STAYED pending the resolution of the motion

to dismiss.

       II.     Plaintiff’s motions for entry of default and default judgment are DENIED.

       Plaintiff seeks a default judgment against Defendants under Federal Rule of Civil

Procedure 55. Rule 55 applies only when “a party against whom a judgment for affirmative relief

is sought has failed plead or otherwise defend . . . .” That is clearly not the case here.

       First, the process of moving a state court case to a federal court is called “removal.” See

28 U.S.C. § 1441. Removal is proper when all parties to a case are diverse, that is, each party is a

citizen of a different state and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a).

       Here, Plaintiff identifies as a citizen of Missouri on a number of occasions, despite claiming

a Kansas mailing address. First, every filing includes a Missouri address, seemingly indicating his

domicile, and when a Kansas address is included, it is specifically identified as his “mailing

address.” See, e.g., ECF No. 1-1 at 6, ECF No. 5 at 1. Second, the police report for the car accident

that initiated this lawsuit identifies Plaintiff’s address as being in Missouri. ECF. No. 1-1 at 14.

Third, the address identified by Plaintiff as his own in his pending motions is a Missouri address.

Defendant Espinoza is a resident of Kansas, and Defendant Liberty Mutual is a corporation




                                                  3

          Case 4:21-cv-00270-DGK Document 27 Filed 05/21/21 Page 3 of 5
incorporated in and with its principal place of business in Massachusetts. Defendant is seeking

damages in excess of $75,000. Therefore, removal was proper.

         Second, under 28 U.S.C. § 1446, a defendant seeking removal has thirty days after receipt

of the service of the summons. Here, Plaintiff served Defendants1 on April 12, 2021, giving them

until May 12, 2021, to remove. It is undisputed that Defendants removed the case on April 26,

2021, well within the established time period. Thus, Defendants are not in default under Rule 55,

and Plaintiff’s motions are DENIED.

         III.     Plaintiff’s motions to update his address are DENIED AS MOOT.

         Plaintiff has four filings related to his desire to update his address. ECF Nos. 15–18.

Plaintiff’s concern seems to be that Defendants have been sending documents to him at “14914

Pine View Drive,” but his address is actually “14919 Pine View Drive.” While a motion to update

his address is not a motion the Court can consider—especially since Plaintiff has been improperly

using various civil procedure rules to support his point—as a courtesy, the Court will send a copy

of all misaddressed mailings to Plaintiff at the correct address of 14919 Pine View Drive. The

Court also notes that no actual harm has been done, as the Record clearly reflects Plaintiff had

actual notice of the filings. Defendants have also corrected their mistake and resent Plaintiff all

their filings. Notice of Service, ECF No. 26 (identifying nine documents resent to Plaintiff). Thus,

Plaintiff’s motions, even if they were proper, are now moot.

         The Court notes that, at the present time, the content of Plaintiff’s opposition to

Defendants’ motion to dismiss consists solely of Plaintiff’s complaint that Defendants served a

copy of the motion on him at the wrong address. To prevent any prejudice against Plaintiff from

the inaccurate mailing address and to ensure this case is resolved on the merits, the Court will, on


1
 It is not clear whether Plaintiff ever properly served Defendant Espinoza, but the Court will leave that matter for
another time as it is not relevant to the denial of default judgment.

                                                          4

           Case 4:21-cv-00270-DGK Document 27 Filed 05/21/21 Page 4 of 5
its own motion, extend the deadline for Plaintiff to respond to the motion so that he may address

the substance of Defendants’ motion.

       The new briefing schedule on the motion to dismiss is as follows:

               Plaintiff’s response to the motion to dismiss is due on or before June 4, 2021.

               Defendants’ reply is due on or before June 18, 2021.

Because this matter is currently stayed, no other filings will be accepted.

                                           Conclusion

       This case is STAYED pending the outcome of Defendants’ motion to dismiss. Plaintiff’s

motions for entry of default and default judgment are DENIED. Plaintiff’s motion to update his

address is DENIED AS MOOT.

       IT IS SO ORDERED.

Date: May 21, 2021                                   /s/ Greg Kays
                                                     GREG KAYS, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                5

         Case 4:21-cv-00270-DGK Document 27 Filed 05/21/21 Page 5 of 5
